Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 Response to Arguments
Applicant's arguments filed on 9/13/2022 have been fully considered, but they are not persuasive. The applicants argued that Spinazzola fails to disclose a duct extend continuously from an intake of the HVAC unit to an output of the equipment rack. However, the office disagrees. The office notes that the limitation “a first duct extending continuously” is broad. The office noted that a duct is defined as a passageway for a fluid and/or airflow. The office interpreted the duct to be a combination #4b and #28, such that the duct extends continuously from the output of the rack to the input of the HVAC system. Nothing negates the duct from having multiple sections and/or elements and vice versa for the second duct which extends continuously from the output of the HVAC unit to the intake of the rack. Thus, the arguments presented are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1) in view of Graham (U.S 2019/0343024 A1) and further, in view of Schmitt (U.S 2010/0170277 A1).
In regards to Claim 1, Spinazzola discloses a system comprising: an air-conditioning (AC) unit (Fig.2, #14); and a first duct (Fig.2, #4b in conjunction with #28) extending continuously from an intake of the AC unit (Fig.2, the first duct extends from an intake of the ac unit) to an output of an equipment rack (Fig.2, #8) thereby preventing a mixing of exhaust from the equipment rack with fresh air entering the equipment rack (Fig.2, the first duct prevent mixing the cool and returned air together), wherein the first duct comprises a first end abutting the output (Fig.3, #4b is abutting an output of the rack #8) and a second end abutting the intake (Fig.2, #second end #28 is abutting the intake of #14).
Spinazzola fails to disclose: An HVAC unit.
However, Graham discloses: An HVAC unit (Fig.4a, #110 which is an HVAC Unit, as such the office notes that with the combination of Spinazzola in view of Graham, the cooling unit (as disclosed by) would be modified to include a HVAC Unit (as taught by Graham) to regulate the temperature of the equipment rack).
 Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the cooling unit (as disclosed by) would be modified to include a HVAC Unit (as taught by Graham) to regulate the temperature of the equipment rack, By including an HVAC unit, would allow the user to have full control (heat and cooling) over the temperature within the rack/room, thus, providing an operating temperature, regardless of location.  
Furthermore, Spinazzola in view of Graham fail to disclose: A shipping container comprising said system.
However, Schmitt discloses: A shipping container (Fig.1, #20) comprising said system (Fig.1, #10, which is a data center having a cooling system within said container, as such the office notes that with the combination of Spinazzola in view of Graham, the system (as taught by Spinazzola in view of Graham) would be placed within a shipping container (as taught by Schmitt) in order to provide a mobile data center for customers). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the system (as taught by Spinazzola in view of Graham) would be placed within a shipping container (as taught by Schmitt) in order to provide a mobile data center for customers. By placing the system within a shipping container, would allow for mobile operations and/or expanding said system without any substantial alterations to a previous building and/or room (Schmitt, Paragraph [0007-0009]).

In regards to Claim 2, Spinazzola in view of Graham and Schmitt disclose the system of claim 1, further comprising a second duct (Spinazzola, Fig.2, #6) extending continuously from an output of the HVAC unit to an intake of the equipment rack (Spinazzola, Fig.2, which discloses duct #6 extending from an output of HVAC Unit #14 to intake of rack #8). 
In regards to Claim 4, Spinazzola in view of Graham and Schmitt disclose the system of claim 2, wherein the second duct comprises a third end abutting the output of the HVAC unit (Spinazzola, Fig.2, #6 is abutting the output of #14) and a fourth end abutting the intake of the equipment rack (Spinazzola, Fig.2, #6 is abutting the intake of rack #8). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1), Graham (U.S 2019/0343024 A1), Schmitt (U.S 2010/0170277 A1), and further, in view of Clidaras (U.S 2015/0264837 A1). 
In regards to Claim 5, Spinazzola in view of Graham and Schmitt discloses the system of claim 1.
Spinazzola in view of Graham and Schmitt fails to disclose: Further comprising at least one damper configured for regulating an airflow through the at least one duct.
However, Clidaras discloses: Further comprising at least one damper (Fig.2b, #204a) configured for regulating an airflow through the at least one duct (Fig.2, #120b, as such the office notes that with the combination of Spinazzola in view of Graham, Schmitt, and Clidaras, the at least one duct between the HVAC unit and equipment rack (as taught by Spinazzola) would be modified to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one duct between the HVAC unit and equipment rack (as taught by Spinazzola) to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack. By including at least one damper within the duct, would efficiently regulate the temperature of the devices within the rack, thus lowering the energy costs related to cooling said rack. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1), Graham (U.S 2019/0343024 A1), Schmitt (U.S 2010/0170277 A1), and further, in view of Federspiel (U.S 2012/0101648 A1) and Lachapelle (U.S 11,096,316).
In regards to Claim 6, Spinazzola in view of Graham and Schmitt discloses the system of claim 1.
Spinazzola in view of Graham and Schmitt fail to disclose: Further comprising: at least one temperature sensor located within the equipment rack; a controller, configured to: monitor temperature values from the at least one temperature sensor; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC unit to a cooling mode when the temperature value is greater than the temperature set point value, or setting the HVAC unit to a ventilation mode when the temperature value is equal to the temperature set point value.
However, Federspiel discloses: Further comprising: at least one temperature sensor (Fig.1, #3) located adjacent the equipment rack (Fig.1, #4); a controller (Fig.1, #15 and paragraph [0052 & 59]), configured to: monitor temperature values from the at least one temperature sensor (paragraph [0052 & 59]; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC unit to a cooling mode when the temperature value is greater than the temperature set point value, or setting the HVAC unit to a ventilation mode when the temperature value is equal to the temperature set point value (Paragraph [0059], which discloses controlling the HVAC unit #1 to set said unit in cooling, regular and/or heating mode based on the temperature range set by said controller, as such the office notes that with the combination of Spinazzola in view of Graham, Schmitt and Federspiel, the HVAC unit cooling the equipment rack (as taught by Spinazzola in view of Graham) would be modified to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit cooling the equipment rack (as taught by Spinazzola in view of Graham) to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading. By modifying the HVAC unit to include a controller which sets the HVAC unit, based on temperature readings, to different modes automatically would reduce energy costs and run more efficiently (Abstract). 
Furthermore, Spinazzola in view of Graham, Schmitt, and Federspiel fail to disclose: At least one temperature sensor located within the equipment rack.
However, Lachapelle discloses: At least one temperature sensor (Fig.1, #114) located within the equipment rack (Fig.1, #110 which contains the temperature sensor #114 is located within the rack, see Column 4, lines 35-40, which discloses the sensor #114 placed within the device which is placed within a rack, as such the office notes that with the combination of Spinazzola in view of Graham, Federspiel, and Lachapelle, the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server. By placing the sensor within the device, would allow for a more accurate temperature reading, which would further increase the efficient of the HVAC unit.  
In regards to Claim 7, Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle disclose the system of claim 6, wherein the at least one temperature sensor is incorporated in a module of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the module #110).
In regards to Claim 8, Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle disclose the system of claim 6, wherein the at least one temperature sensor is incorporated in a device of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the device #110).
 In regards to Claim 9, Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle disclose the system of claim 6, wherein the at least one temperature sensor is incorporated in a component of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the component #110).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1), Graham (U.S 2019/0343024 A1), Schmitt (U.S 2010/0170277 A1), Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and further, in view of Clidaras (U.S 2015/0264837 A1).
In regards to Claim 10, Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle disclose the system of claim 6.
Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle fail to disclose: Further comprising at least one damper configured for regulating an airflow through the first duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value.
However, Clidaras discloses: Further comprising at least one damper configured for regulating an airflow through the first duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value (Column 6, lines 20-40, which discloses the temperature sensors controlling the movement of the dampers based on said sensors, as such the office notes that with the combination of Spinazzola in view of Graham, Schmitt, Federspiel, Lachapelle, and Clidaras, HVAC unit including a controller and temperature sensors (as taught by Federspiel) would be modified to add additional instructions/code to control the movement of dampers within the first duct (as taught by Clidaras) to control the flow of air towards the rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit including a controller and temperature sensors (as taught by Federspiel) to add additional instructions/code to control the movement of dampers within the first duct (as taught by Clidaras) based on the temperature readings. By allow the controller to control the dampers, would efficiently control the amount of air needed within the equipment rack, thus efficiently cooling the devices placed within said rack. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1), Graham (U.S 2019/0343024 A1), Schmitt (U.S 2010/0170277 A1), Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and further, in view of Bitton (U.S 7,916,487). 
In regards to Claim 11, Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle disclose the system of claim 6.
Spinazzola in view of Graham, Schmitt, Federspiel, and Lachapelle fail to disclose: Wherein the controller is further configured for controlling an operation of modules in the equipment rack based on comparing the temperature value to the temperature set point value.
However, Bitton discloses: Wherein the controller is further configured for controlling an operation of modules in the equipment rack based on comparing the temperature value to the temperature set point value (Column 9, lines 50-57, which discloses if the controller determines, based on the temperature sensor, a reading higher than a predetermined threshold, a power off signal is generated, thus the module would be operationally off, thus the office notes with the combination of Spinazzola in view of Graham, Schmitt, Federspiel, Lachapelle, and Bitton, the controller which controls the HVAC unit based on sensor readings (as taught by Federspiel) would be modified to further be configured to control the operations of the modules/servers (as taught by Bitton) within the equipment rack based on temperature readings). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which controls the HVAC unit based on sensor readings (as taught by Federspiel) to further be configured to control the operations of the modules/servers (as taught by Bitton) within the equipment rack based on temperature readings. By modifying the controller to control the operations of the modules based on readings from the temperature sensor, would prevent damage to the components within said rack (Bitton, Column, 8, lines 56-57). 

Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1), Graham (U.S 2019/0343024 A1), Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and Moon (U.S 2012/0271935 A1). 
In regards to Claim 12, Spinazzola discloses a first duct (Fig.2, #4b in conjunction with #28) extending continuously from an intake of the AC unit (Fig.2, the first duct extends from an intake of the ac unit) to an output of an equipment rack (Fig.2, #8) thereby preventing a mixing of exhaust from the equipment rack with fresh air entering the equipment rack (Fig.2, the first duct prevent mixing the cool and returned air together), wherein the first duct comprises a first end abutting the output (Fig.3, #4b is abutting an output of the rack #8) and a second end abutting the intake (Fig.2, #second end #28 is abutting the intake of #14).
Spinazzola fails to disclose: An HVAC unit integrated with the shipping container.
However, Graham discloses: An HVAC unit  (Fig.4a, #110 which is an HVAC Unit, as such the office notes that with the combination of Spinazzola in view of Graham, the cooling unit (as disclosed by) would be modified to include a HVAC Unit (as taught by Graham) to regulate the temperature of the equipment rack).
 Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the cooling unit (as disclosed by) would be modified to include a HVAC Unit (as taught by Graham) to regulate the temperature of the equipment rack, By including an HVAC unit, would allow the user to have full control (heat and cooling) over the temperature within the rack/room, thus, providing an operating temperature, regardless of location.  
Furthermore, Spinazzola in view of Graham fail to disclose: Further comprising: at least one temperature sensor located within the equipment rack; a controller, configured to: monitor temperature values from the at least one temperature sensor; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC unit to a cooling mode when the temperature value is greater than the temperature set point value, or setting the HVAC unit to a ventilation mode when the temperature value is equal to the temperature set point value and HVAC unit integrated with the shipping container.
However, Federspiel discloses: Further comprising: at least one temperature sensor (Fig.1, #3) located adjacent the equipment rack (Fig.1, #4); a controller (Fig.1, #15 and paragraph [0052 & 59]), configured to: monitor temperature values from the at least one temperature sensor (paragraph [0052 & 59]; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC unit to a cooling mode when the temperature value is greater than the temperature set point value, or setting the HVAC unit to a ventilation mode when the temperature value is equal to the temperature set point value (Paragraph [0059], which discloses controlling the HVAC unit #1 to set said unit in cooling, regular and/or heating mode based on the temperature range set by said controller, as such the office notes that with the combination of Spinazzola in view of Graham and Federspiel, the HVAC unit cooling the equipment rack (as taught by Spinazzola in view Graham) would be modified to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit cooling the equipment rack (as taught by Spinazzola in view Graham) to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading. By modifying the HVAC unit to include a controller which sets the HVAC unit, based on temperature readings, to different modes automatically would reduce energy costs and run more efficiently (Abstract). 
Furthermore, Spinazzola in view of Graham, and Federspiel fail to disclose: At least one temperature sensor located within the equipment rack and HVAC Unit integrated with the shipping container.
However, Lachapelle discloses: At least one temperature sensor (Fig.1, #114) located within the equipment rack (Fig.1, #110 which contains the temperature sensor #114 is located within the rack, see Column 4, lines 35-40, which discloses the sensor #114 placed within the device which is placed within a rack, as such the office notes that with the combination of Graham in view of Federspiel and Lachapelle, the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server. By placing the sensor within the device, would allow for a more accurate temperature result, which would further increase the efficient of the HVAC unit.  
Furthermore, Spinazzola in view of Graham, Federspiel, and Lachapelle fail to disclose: Rack within a shipping container and HVAC Unit integrated with the shipping container.
However, Moon discloses: Rack within a shipping container (Fig.1, #100 includes a plurality of racks (#105)) and the HVAC Unit integrated with the shipping container (Paragraph [0020], which discloses cooling units can be integrated with the shipping container #100, as such the office notes that with the combination of Spinazzola in view of Graham, Federspiel, and Lachapelle, and Moon, the equipment rack being cooled by an HVAC unit (as taught by Graham) would be modified to be placed within a shipping container and integrated with said container (as taught by Moon) to create a mobile data center). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the equipment rack being cooled by an HVAC unit (as taught by Graham) to be placed within a shipping container and integrated with said container (as taught by Moon) to create a mobile data center. By placing equipment racks within a shipping container, would allow for companies to add computing capacity quickly to an existing data center or rapidly bring computing power into the field (Moon, Paragraph [0017]). 
Additionally, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by placing an equipment rack within a shipping container would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Moon discloses a plurality racks placed within a shipping container to create a mobile data center. By including racks within a shipping container integrated with a cooling unit would add computing capacity quickly to an existing data center or rapidly bring computing power into the field (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
	In regards to Claim 13, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon disclose the method of claim 12, Further comprising a second duct extending continuously from an output of the HVAC unit to an intake of the equipment rack (Spinazzola, Fig.2, #6, extend from output of #14 to the intake of rack #8). 
In regards to Claim 15, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon disclose the method of claim 13, wherein the second duct comprises a third end abutting the output of the HVAC unit (Spinazzola, Fig.2, #6 is abutting the output of #14) and a fourth end abutting the intake of the equipment rack (Spinazzola, Fig.2, #6 is abutting the intake of rack #8).
In regards to Claim 16, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one temperature sensor is incorporated in a module of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the module #110).
In regards to Claim 17, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one temperature sensor is incorporated in a device of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the device #110).
 In regards to Claim 18, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one temperature sensor is incorporated in a component of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the component #110).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spinazzola (U.S 2002/0108386 A1), Graham (U.S 2019/0343024 A1), Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), Moon (U.S 2012/0271935 A1), and further, in view of Clidaras (U.S 2015/0264837 A1). 
In regards to Claim 19, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon discloses the method of claim 12.
Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon fail to disclose: Further comprising at least one damper configured for regulating an airflow through the at least one duct.
However, Clidaras discloses: Further comprising at least one damper (Fig.2b, #204a) configured for regulating an airflow through the at least one duct (Fig.2, #120b, as such the office notes that with the combination of Spinazzola in view of Graham, Federspiel, Lachapelle, Moon, and Clidaras, the at least one duct between the HVAC unit and equipment rack (as taught by Spinazzola in view of Graham) would be modified to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one duct between the HVAC unit and equipment rack (as taught by Spinazzola in view of Graham) to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack. By including at least one damper within the duct, would efficiently regulate the temperature of the devices within the rack, thus lowering the energy costs related to cooling said rack. 
In regards to Claim 20, Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon discloses the method of claim 12.
Spinazzola in view of Graham, Federspiel, Lachapelle, and Moon fail to disclose: Further comprising at least one damper configured for regulating an airflow through the at least one duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value.
However, Clidaras discloses: Further comprising at least one damper configured for regulating an airflow through the at least one duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value (Column 6, lines 20-40, which discloses the temperature sensors controlling the movement of the dampers based on said sensors, as such the office notes that with the combination of Spinazzola in view of Graham, Federspiel, Lachapelle, Moon, and Clidaras, HVAC unit including a controller and temperature sensors (as taught by Graham in view of Federspiel) would be modified to add additional instructions/code to control the movement of dampers within the at least one duct (as taught by Clidaras) to control the flow of air towards the rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit including a controller and temperature sensors (as taught by Graham in view of Federspiel) to add additional instructions/code to control the movement of dampers within the at least one duct (as taught by Clidaras) based on the temperature readings. By allow the controller to control the dampers, would efficiently control the amount of air needed within the equipment rack, thus efficiently cooling the devices placed within said rack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo (U.S 2015/0250076 A1) – Discloses a data center having a cooling unit and a plurality of racks, wherein the cold aisle and hot aisle are separated from one another to prevent mixing of air, wherein the hot aisle has a duct leading directly to the intake of cooling unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835